Title: To Alexander Hamilton from John Nicholson, 23 March 1791
From: Nicholson, John
To: Hamilton, Alexander


Comptroller General’s Office [Philadelphia] March 23d. 1791
Sir
I was yesterday informed by the Auditor that the quarterly payment will be made from the Treasury of the United States for the Interest of Certificates of the registered Debt as the Credits of the same appear on the Books of the Treasury as to non subscribers on the first of April next. By an Act of the Legislature of Pennsylvania passed in 1786 a Loan was opened by this State for Certificates of Debts due by the United States to Citizens of this Commonwealth: And in virtue thereof a great number of Certificates of the Registered debt as aforesaid was so loaned; and in most cases they were not assigned by the party before Loaning to the Commonwealth, but a power to transfer them to the State in the usual forms in which I am named attorney was executed and filed with the Certificates: These yet appear on the Register’s Books to the Credit of those persons respectively altho in fact are the Property of the Commonwealth. I did not make the transfer of them to the State because where the new loan Certificate of this State hath not been redeemed the holder on delivering up the others is intitled to those identical Certificates again from me and where the holder is not an alienee nothing more is necessary than to return him his own Certificates and renew his letter of Attorney. Whereas had they been assigned to the State such person must have waited a reassignment from the State which would have required two transfers at the Office both which by this mode hath been saved; with alienees this double transfer is indispensable. I am making out a Schedule of all Certificates of the above description the Property of the State or remaining unexchanged which will be furnished immediately, and would in behalf of the State request that you would either suspend directing payment of the Interest on the Credits contained in said Schedule for this quarter or that they might be directed previously to be transferred to the Commonwealth in toto, so as to appear to this State’s Credit on the Books.
I am   Sir   Yr &c
J. N.
The Honble. Alexr. Hamilton Esqr.Secy. Treasury United States.
